                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DIS TRICT OF NORTH CAROLINA
                              WESTERN DIVISION

                                No . 5 : 14-CR- 128-2H2

UNITED STATES OF AMERICA
                                               ORDER
            v.

WILLIAM TODD CHAMBERLAIN

     Upon motion of the United States of America and for good cause

shown , it is hereby

     ORDERED that the Government ' s Omnibus Response to Defendant ' s

Notices to Correct the Record be sealed .
                      f}s.-
     This    /    3      day of November , 2018 .




                                           1
